Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically Kapoor (US 20140344175 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-2, 5, 21-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160012742 A1) in view of Kapoor (US 20140344175 A1) and Aleem et al. (US 20190318644 A1).

Claim 1	Lee teaches a method for tracking student activity on a client device, the method comprising:
by a background process executing on the client device: (FIG. 1, ¶0039, wherein the method described is performed as a background process, i.e. performed in the background to an electronic book reader and an electronic game executing on a client device)
receiving, from each application of one or more applications (FIG. 1, Electronic Book, ¶0031) on the client device, a respective context (FIG. 2, Metadata System, ¶0047-¶0055) that defines a respective structure of progress tracking information to be provided by the application in relation to student activities performed within the application; (FIG. 3, ¶0056, wherein the metadata defines how to convert tracking information to be provided by the electronic book in relation to reading the electronic book; Examiner notes that as the client device is performing “receiving” from an application on the client device, the respective context needs only be accessible to the background process on the client device, as the respective context is recited as already being on the client device)
receiving respective progress tracking information from at least one application of the one or more applications, (FIG. 3, ¶0057, receiving tracking information from the electronic book) wherein the respective progress tracking information is provided by the at least one application in accordance with the respective context of the at least one application; (¶0097, receiving the reading tracking information by the electronic book, FIG. 5, ¶0047-¶0055, wherein the tracking information is in accordance with the metadata)
filtering the progress tracking information to generate filtered progress tracking information; (FIG. 5, E-Book Communication Unit, ¶0097, wherein the tracking result of the reading behavior is acquired, wherein by acquiring this particular set of information this information is filtered from other sets of information)
storing the filtered progress tracking information; (FIG. 5, Metadata Storage Unit 120, ¶0099, wherein the progress tracking data is stored) 
generating metadata associated with the filtered progress tracking information; (FIG. 2, metadata system, ¶0047-¶0055, wherein the progress tracking information is converted to generated metadata associated with the progress tracking information) and
transmitting the metadata to at least one service accessible by the client device over a network. (FIG. 3, ¶0056-¶0084, wherein the metadata is transmitted to a game service)
However, Lee does not explicitly teach wherein a plurality of application on the client device, and wherein the filtered progress tracking information is stored in a remote database.  
From a related technology, Kapoor teaches receiving, from each application of a plurality of applications on the client device, a respective context (FIG. 3A, Job Skill Metadata 330, ¶0079, receiving metadata for each learning application, wherein the metadata comprises context information that the completion of the learning application is a minimum requirement for a job role) that defines a respective structure of progress tracking information to be provided by the application in relation to student activities performed within the application; (¶0079, wherein the comprises a structure of progress tracking information, in the form of completion of the learning application, in relation to learners activities performed within the learning application)
It would be obvious to one of ordinary skill modify the teachings of Lee to incorporate a plurality of applications with their respective contexts in order to more effective pair learning material to relevant context of the goals and uses for that learning material. (Kapoor, ¶0005)
However, Lee does not explicitly teach wherein the filtered progress tracking information is stored in a remote database.  
From a related technology, Aleem teaches storing filtered progress tracking information in a remote database. (¶0097, storing learning analytics on a backend server)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to further incorporate a remote database as described by Aleem in order to better facilitate the usage of the gathered data.

Claim 2	Lee in view of Kapoor and Aleem teaches Claim 1, and further teaches wherein each application of the plurality of applications implements at least a portion of a software framework shared by the background process. (Lee, FIG. 1, ¶0038-¶0039, wherein each electronic book performs a portion of the learning software framework shared by the background process)

Claim 5	Lee in view of Kapoor and Aleem teaches Claim 1, and further teaches wherein the progress tracking information stored in the remote database is secured using disk encryption for each zone in the remote database. (Aleem, ¶0095, wherein the system stores information using encryption and is stored separately with restricted movement, i.e. zones) 

Claim 21-22 are taught by Lee in view of Kapoor and Aleem as described for Claims 1-2 respectively. 
Claim 27-28 are taught by Lee in view of Kapoor and Aleem as described for Claims 1-2 respectively.

2.	Claims 3-4, 6-9, 23-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160012742 A1) in view of Kapoor (US 20140344175 A1) and Aleem et al. (US 20190318644 A1) and in further view of Martin et al. (US 20180075766 A1). 

Claim 3	Lee in view of Kapoor and Aleem teaches Claim 1, but does not explicitly teach wherein filtering the progress tracking information comprises: determining whether progress tracking is enabled or disabled for each of the plurality of applications; and
discarding the progress tracking information when the progress tracking information is received from any applications for which progress tracking is disabled, or 
processing the progress tracking information when the progress tracking information is received from any applications for which progress tracking is enabled to generate the filtered progress tracking information.
From a related technology, Martin teaches determining whether progress tracking is enabled or disabled for each of the plurality of applications; (Martin, ¶0067, wherein each activity listener dedicated to a particular application, for example, chat application or academic achievement information; wherein a given activity listener determines whether a particular progress tracking is enabled; for example, academic achievement information, ¶0073, FIG. 3, communication information, ¶0101, FIG. 4, social information, ¶0108, FIG. 5) and
discarding the progress tracking information when the progress tracking information is received from any applications for which progress tracking is disabled, or 
processing the progress tracking information when the progress tracking information is received from any applications for which progress tracking is enabled to generate the filtered progress tracking information. (Martin, processing the information to generated filtered progress tracking information, academic achievement information, ¶0073, FIG. 3, communication information, ¶0101, FIG. 4, social information, ¶0108, FIG. 5)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lee in view of Aleem to assess the preference settings for progress tracking, for example whether it’s enabled or not, as described by Martin in order to better account for use preferences and privacy during operation.

Claim 4	Lee in view of Kapoor and Aleem teaches Claim 1, but does not explicitly teach wherein filtering the progress tracking information comprises:
receiving a list of active contexts associated with the plurality of applications; 
comparing a context identifier included in the progress tracking information to the list of active contexts; and
discarding the progress tracking information when the context identifier is not included in the list of active contexts, or processing the progress tracking information when the context identifier is included in the list of active contexts to generate the filtered progress tracking information. 
From a related technology, Martin teaches receiving a list of active contexts associated with the plurality of applications; (Martin, FIG. 3, ¶0080, receiving a course listing of assessments associated with applications)
comparing a context identifier included in the progress tracking information to the list of active contexts; (Martin, FIG. 3, ¶0082, ¶0083, ¶0084, comparing the active context, for example exams u1, portfolios u2, or contributions u3, to the progress information) and
discarding the progress tracking information when the context identifier is not included in the list of active contexts, or
processing the progress tracking information when the context identifier is included in the list of active contexts to generate the filtered progress tracking information. (Martin, FIG. 3, ¶0085, generating an overall academic achievement score) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lee in view of Aleem to assess the context information for progress tracking as described by Martin in order to better account for use and user circumstances during operation.

Claim 6	Lee in view of Kapoor and Aleem teaches Claim 1, but does not explicitly teach wherein the remote database is a network-based storage service apportioned into a plurality of zones storing different data, each zone limited in scope to any combination of at least one of an organization identifier, a class identifier, a user identifier, a context identifier, or a hand-out identifier.
From a related technology, Martin teaches wherein the remote database is a network-based storage service apportioned into a plurality of zones storing different data, (Martin, FIG. 1, ¶0044, Storage Device(s) 114 apportion to zones Grouping Engine 116, U/I Service 118, Network Activity Listeners 120, and Dynamic Regrouping Engine 112) each zone limited in scope to any combination of at least one of an organization identifier, a class identifier, a user identifier, a context identifier, (Martin, each zone limited in scope to a given context, for example ¶0047, Grouping Engine 116, storing data in the context of student groups and course parameters) or a hand-out identifier.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lee in view of Aleem to modify the remote database as described in Martin in order to better store the received information. 

Claim 7	Lee in view of Kapoor, Aleem and Martin teaches Claim 6 and further teaches wherein the progress tracking information is stored in a personal zone within the network-based storage service, (Martin, FIG. 1, Networked Activity Listener 120, ¶0071, wherein the content is archived for later analysis, wherein the archive comprises a personal zone) the personal zone associated with a particular user identifier for a user account associated with a client application installed on the client device. (Martin, ¶0080, wherein the content archived is associated with a particular student)

Claim 8	Lee in view of Kapoor and Aleem teach Claim 1, but does not explicitly teach wherein the metadata includes a reference to the progress tracking information in the remote database as well as at least one of a class identifier, a user identifier, or a context identifier.
From a related technology, Martin teaches wherein the metadata includes a reference to the progress tracking information (Martin, FIG. 7, ¶0126, wherein the groupings reference progress tracking information) in the remote database as well as at least one of a class identifier, (Martin, ¶0126, wherein the groups comprise a class) a user identifier, (Martin, ¶0126, wherein the groups identifier their respective users) or a context identifier. (Martin, ¶0126, each group having a particular context, for example high or middle performers) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lee in view of Aleem to modify the progress tracking information as described in Martin in order to track progress. 

Claim 9	Lee in view of Kapoor, Aleem and Martin teaches Claim 8, and further teaches wherein the context identifier is included in the metadata. (Martin, ¶0126, wherein the grouping metadata identifies the grouping context)

Claims 23-26 are taught by Lee in view of Kapoor, Aleem and Martin as described for Claims 3-6 respectively.
Claims 29-31 are taught by Lee in view of Kapoor, Aleem and Martin as described for Claims 3-5 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442